Appeal by the defendant from a judgment of the Supreme Court, Queens County (Thomas, J.), rendered July 24, 1997, convicting him of murder in the second degree and arson in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
*411Contrary to the defendant’s contention, there was probable cause to arrest him. A police officer may arrest a person without a warrant when he has probable cause to believe that that person has committed a crime (see, People v Cruz,. 191 AD2d 507). Here, statements given by the victim to a friend and a police officer provided probable cause to arrest the defendant. Since there was probable cause for the defendant’s arrest, his statements were admissible.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. S. Miller, J. P., Altman, H. Miller and Schmidt, JJ., concur.